Exhibit 10.7 AMENDED AND RESTATED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS This is the Compensation Plan (the “Plan”) for Non-Employee Directors (each a “Non-Employee Director”) of Nektar Therapeutics (the “Company”). This Plan was most recently amended and restated by the Board of Directors on September 15, 2015 and made effective as of January 1, 2016.The terms and conditions of the Plan are described below: · An annual retainer of $35,000 for serving on the Board of Directors, payable in equal quarterly installments (the “Annual Retainer”); · An additional annual retainer of $50,000 for serving as the Chair or Lead Director of the Board of Directors, payable in equal quarterly installments; · An annual retainer of $20,000 for serving as the Chair of the Company’s Audit Committee, payable in equal quarterly installments; · An annual retainer of $15,000 for serving as Chair of the Company’s Compensation Committee, payable in equal quarterly installments; · An annual retainer of $10,000 for serving as Chair of the Company’s Nominating/Governance Committee, payable in equal quarterly installments; · An annual retainer of $5,000 for serving as Chair of any other committee established by the Board of Directors, payable in equal quarterly installments; · Each Non-Employee Director shall receive $2,000 for attending each in-person or telephonic board meeting.Each Non-Employee Director shall receive $1,000 for each in-person board meeting attended via conference telephone. · Each Non-Employee Director shall receive $1,750 for attending a each in person or telephonic committee meeting.Each Non-Employee Director shall receive $875 for each in-person committee meeting attended via conference telephone. · Each Non-Employee Director shall be reimbursed for customary expenses for attending Board of Director, committee and stockholder meetings; · Upon initial appointment to the Board of Directors, each Non-Employee Director shall be awarded equity compensation composed of stock options and/or restricted stock units under the Company’s equity incentive plans. This initial appointment equity compensation award will be based on one hundred and fifty percent (150%) of the annual equity compensation grant, as determined annually by the Board of Directors in consultation with its professional advisors. For purposes of the foregoing, the value of stock options will be determined based on the Black-Scholes valuation methodology and the value of restricted stock units will be based on the value of the Company’s common stock on the grant date; · In September of each year, each Non-Employee Director shall be awarded equity compensation composed of stock options and/or restricted stock units under the Company’s equity incentive plans. This annual equity compensation award will be based on a review of equity compensation for non-employee directors of comparable companies as determined by the Board of Directors in consultation with its professional advisors. For purposes of the foregoing, the value of stock options will be determined based on the Black-Scholes valuation methodology and the value of restricted stock units will be based on the value of the Company’s common stock on the grant date.If any Non-Employee Director is appointed following the annual grant of equity compensation, he or she will also be entitled to a pro-rata portion of the most recent annual grant of equity compensation awarded by the Board of Directors ; and · Non-Employee Directors are also eligible for discretionary grants of options or restricted stock units under the Company’s equity incentive plans.
